Citation Nr: 0119791	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-23 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1944 to November 
1944, and from May 1945 to July 1947.

An RO rating decision in October 1972 denied the veteran's 
claim for service connection for residuals of a back injury, 
on the basis that the evidence did not reveal any diagnosis 
of or treatment for a back injury during service.  The 
veteran was notified of this decision, and he did not appeal.

From November 1973 through October 1976, the veteran claimed 
entitlement to service connection for a low back disability 
on numerous occasions; each time the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  An April 1977 decision of the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
a low back disability on the basis that a back injury noted 
in service was considered to be acute and transitory in 
nature, and there was no evidence relating the veteran's 
current back problems to service.

In July 1977, the veteran claimed entitlement to service 
connection for a low back disability, and the RO determined 
that new and material evidence had not been submitted to 
reopen the claim.  A March 1979 decision of the Board 
concluded that the evidence did not demonstrate a continuity 
of symptomatology of a low back disability following service, 
and that there was no new factual basis to warrant service 
connection. 

From September 1979 through July 1990, the veteran claimed 
entitlement to service connection for a low back disability 
on numerous occasions, and each time the RO determined that 
new and material evidence had not been submitted to reopen 
the claim.  The July 1990 decision was appealed to the Board, 
and in a March 1992 decision the Board upheld the 
determination that new and material evidence had not been 
submitted.

In October 1994, the veteran submitted an application to 
reopen the claim for service connection for a low back 
disability.  A June 1995 RO rating decision determined that 
new and material evidence had not been submitted to reopen 
the claim.  The veteran appealed this decision to the Board, 
and in an August 1999 decision the Board found that new and 
material evidence had been submitted to reopen the claim but 
denied service connection on the basis that the veteran's 
claim for service connection for a low back disability was 
not well grounded.

The veteran appealed the August 1999 Board decision to the 
United States Court of Appeals for Veterans Claims 
[hereinafter, the Court].  In a December 2000 order, the 
Court noted the recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (Nov. 9, 2000) [hereafter, VCAA], which explicitly 
eliminated the requirement that a claimant submit a well 
grounded claim, and its applicability to cases not finally 
decided on the date of enactment.  The Court vacated the 
August 1999 Board decision and remanded the case for re-
adjudication in accordance with the VCAA.  Thereafter, the 
case was returned to the Board.


FINDINGS OF FACT

1.  By a Board decision of 1992, service connection for a low 
back disability was denied.

2.  Some of the evidence received since the 1992 Board denial 
of service connection for a low back disability has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The 1992 Board decision, denying service connection for a 
low back disability, was final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.1100 (1992).

2.  Evidence submitted since the 1992 Board decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1944 to November 
1944, and from May 1945 to July 1947.

Service medical records show neither complaints nor treatment 
for a back disorder during either period of service.  The 
report of a physical examination in August 1944 indicates no 
abnormalities of the bones, joints, or muscles.

Service medical records at the time of the veteran's 
separation examination in November 1944 do not list any 
significant diseases, wounds, or injuries, and no 
musculoskeletal defects were found on examination.  In a 
space provided for the examiner to list conditions and opine 
as to whether the conditions would result in disability, 
there is the typed entry "PARA."  In a copy of the same 
examination report, the word "BACK" is handwritten above the 
entry "PARA."  The examining physician indicated that the 
condition was not likely to result in any disability.

Reports of the veteran's examinations on entry to his second 
period of service in May 1945 and in October 1945 indicate 
that, with the exception of pes planus, no musculoskeletal 
defects were found on examination.  No significant diseases, 
wounds, or injuries were noted at the time of separation from 
his second period of active service; no musculoskeletal 
defects were found.

A copy of the veteran's Enlistment Record reflects that the 
veteran had an Army specialty of parachutist and that he 
sustained a back injury during his first period of active 
service.  Morning reports for the veteran's unit show that 
the veteran was on sick call on February 12, 1946, and that 
he returned to duty the same day.  Service medical records do 
not reflect any treatment on that date.

VA hospital summaries in June 1967 and in August 1967 
indicate that the veteran was admitted because of arthritis 
affecting the back, toes, and ankles.  In conjunction with 
the hospitalization, the veteran reported being completely 
asymptomatic until May 1967, at which time he twisted his 
back.  An x-ray study of the veteran's lumbar spine revealed 
some straightening, but no other abnormalities.

VA outpatient records in December 1969 show that the veteran 
received treatment for an acute exacerbation of chronic 
arthritis, which he had had for several years.  The veteran 
complained primarily of mid-to-lower back pain.

In conjunction with a February 1970 VA examination the 
veteran complained of arthritic pain in the hips, ankles, 
right knee, right elbow, right shoulder, and in the dorsal 
spine.  Examination revealed palpable tenderness and spasm 
along the lower dorsal spine.  A radiographic arthritis 
survey revealed no abnormalities.  The veteran was diagnosed 
with arthralgia of the spine and multiple joints, type 
undetermined.

VA treatment records show that the veteran was hospitalized 
in September 1971 for complaints of pain in the back and left 
lower extremity that were assessed as a probable herniated 
nucleus pulposus at L5-S1. The veteran reported having low 
back pain that radiated to the left thigh for six months in 
duration.  He also reported having injured his back in 1945 
while participating in paratroop activities. 

Records show that in November 1971 the veteran underwent an 
L5-S1 left hemilaminotomy and diskectomy, following which he 
developed arachnoiditis affecting the lumbar spine.  The 
report of a November 1971 VA examination indicates that the 
veteran had had arthritis for 10 years, and that he received 
treatment for his low back symptoms-including pain 
medication, injections, and physical therapy.

Statements of the veteran in the claims folder are to the 
effect that, after completing his fourth jump in parachuting 
school he landed on a rock pile and hurt his back.  The 
veteran reported that the men he served with and his 
commanding officer knew of the back injury, and that the 
veteran had reported to sick call and been given aspirin.

A statement received in March 1973 from a former 
servicemember who had served with the veteran from 1945 to 
1947 indicates that the veteran told him that he had injured 
his back in paratrooper training, and that the veteran 
continued to complain of back pain in 1947.

A statement received from another individual in April 1976 
reflects that the veteran wrote to him in 1945 and told him 
about the back injury.  The individual also stated that the 
veteran told him in 1949 that he was trying to get treatment 
for the back injury from VA, and that he continued to suffer 
back pain.

VA treatment records in August 1976 reflect that the veteran 
reported having injured his back in paratrooper school in 
service, and that he continued to have back pain until 1971 
when surgery was performed.

A statement received by an individual in September 1976 
reflects that the veteran had difficulty getting out of bed.

A statement received from the veteran's sister in July 1977 
reflects that the veteran had been hospitalized at a VA 
facility in 1949 due to his back condition.  Records received 
by the RO in August 1977 confirm the veteran's 
hospitalization in 1949, but no treatment records were 
available.

A VA medical report in August 1977 indicates that the veteran 
was hospitalized in 1971 and that he reported injuring his 
back in 1945.  Records also indicate that the veteran had an 
old fracture of the L1 vertebra, but that the examiner was 
not able to state the age of the fracture.  The examiner did 
state that the fracture was at least several months old when 
discovered and that from a purely clinical standpoint, the 
1945 injury could have been the cause of the fracture but 
that there was no way to prove the connection unless an x-ray 
study had been conducted at the time of the original injury.

Based on the evidence shown above, in March 1992 the Board 
denied entitlement to service connection for a low back 
disability on the basis that new and material evidence had 
not been submitted to reopen the previously denied claim.

The evidence received subsequent to the March 1992 decision 
of the Board includes several statements and hearing 
testimony provided by the veteran, statements from 
individuals who knew the veteran during and shortly after 
World War II, and reports of VA examinations in May 1994, 
November 1997, and May 1998.

At the May 1994 VA examination, the veteran reported injuring 
his back from a parachute jump in 1944, and reported 
experiencing back pain ever since. The examining physician 
did not provide any opinion regarding the etiology of the 
veteran's low back disability.

A statement received from the veteran's first wife in May 
1994 reflects that the veteran had obtained medical treatment 
for back pain from a family physician when the veteran was 
stationed in Germany in 1946 and 1947.

Testimony of the veteran at a hearing in July 1995 was to the 
effect that he initially sought treatment for his back at a 
VA medical facility in 1945; that he received treatment for 
his back complaints during his second tour of service; and 
that he again sought treatment at a VA facility in 1948.  The 
veteran stated that his back problems were one reason that he 
and his first wife divorced, because he kept quitting his 
jobs rather than letting his employers find out about his 
back problems.  The veteran stated that he had lost many jobs 
due to back pain.

A statement received from the veteran's second wife in 
October 1995 reflects that the veteran injured his back in 
1944.  She also indicated that the veteran used a cane to 
walk due to his pain.

Statements received from four other individuals indicate that 
each of them knew the veteran when he returned home after 
service, and that the veteran had problems with his back and 
legs at that time.

At the November 1997 VA examination, the veteran reported 
having low back pain since 1944, at which time he injured his 
back in a parachute jump.  The veteran stated that he was 
hospitalized and his back taped, and that the back pain 
persisted and resulted in his separation from service in 
1947.  The veteran reported having 47 jobs between 1948 and 
1950, and having undergone a laminectomy in 1972.  X-rays 
revealed evidence of degenerative disc disease and 
degenerative joint disease at multiple levels of the lumbar 
spine.  The veteran was diagnosed with failed back syndrome.  
The examiner noted that the veteran had experienced an acute 
back strain in 1944, followed by a mild chronic lumbar strain 
for which no treatment was provided.  The examiner also noted 
that the veteran re-injured his back in 1967, which 
constituted an aggravation of the pre-existing disorder, 
resulting in the laminectomy in 1971 and the current failed 
back syndrome.  It was the opinion of the examiner that 40 
percent of the veteran's current low back disability resulted 
from the in-service injury, 40 percent from the 1967 injury, 
and 20 percent from degenerative joint disease.  The examiner 
noted that the veteran's constant back pain was consistent 
with injuries, surgery, and degenerative joint disease, and 
that failed back syndrome was common following back surgery.

The report of a May 1998 VA orthopedic examination shows that 
the service medical records were reviewed in conjunction with 
the examination.  The veteran again reported having back pain 
since the parachuting injury in 1944.  He also reported 
having received treatment for his back symptoms from VA in 
1948 or 1949 and intermittently until 1960.  He stated that 
he had many injuries following his separation from service 
that prevented him from keeping a job, with a twisting injury 
to his back in 1967.  The veteran was unable to state the 
specific times when he had back pain.  The examiner noted the 
report of the November 1944 separation examination, 
indicating that no residuals would result from the back 
injury; the absence of any back injury found on examination 
in August 1944; and the absence of any back condition noted 
on separation in May 1947.  It was the opinion of the 
examiner that the veteran's current back disability was not 
related to a back injury in service.  The examiner noted the 
absence of any evidence of medical treatment from 1947 to 
1967, and the injury that occurred in 1967.

The veteran was also provided a VA neurological examination 
in May 1998.  The examiner noted that the veteran's claims 
folder was not available for review.  The veteran reported 
that he injured his back in 1944, which prevented him from 
being able to walk initially and resulted in rocks being 
removed from his back two days later.  The veteran noted 
burning in the back over the next few weeks, with pain going 
into his lower extremities, and that the pain continued 
throughout his second period of service.  The veteran 
reported that, at the time, he was able to decrease his pain 
with exercise.  The veteran also reported having continuing 
pain from 1947 until 1967, at which time another injury had 
occurred.  It was the opinion of the neurologist that the 
veteran's current back disability was related to the in-
service injury, based on the rather consistent history of 
injury in 1944 with subsequent pain throughout the years.

B.  Legal Analysis

As a preliminary matter, regardless of the RO's action, the 
Board must determine whether new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for a low back disability.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board must address the question of 
new and material evidence in the first instance because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett, 83 F.3d at 1383; Butler, 9 Vet. App. at 171 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  Only where 
the Board concludes that new and material evidence has been 
received does it have jurisdiction to consider the merits of 
the claim.  Barnett; Hickson v. West, 11 Vet. App. 374, 377 
(1998).

A Board decision is final with the exception that a veteran 
may later reopen a claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.160(d) (2000).  The question now 
presented is whether new and material evidence has 
been submitted since the Board's adverse 1992 decision, to 
permit reopening of the claim.  See Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a). 

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1992 Board decision, there was no competent 
evidence that the veteran's current low back disability was 
related to the back injury noted in service, and there was no 
other basis to award service connection.  The evidence added 
to the record after the 1992 Board decision includes medical 
opinions to the effect that at least a portion of the 
veteran's current low back disability resulted from the in-
service injury, and that the symptoms of constant back pain 
were consistent with injuries, surgery, and degenerative 
joint disease.  This evidence provides a more complete 
picture of the circumstances surrounding the nature of the 
veteran's back disability and a causal nexus to service.  
This evidence must be considered to fairly evaluate the 
merits of the claim.  Hence, the evidence is "new and 
material."

As new and material evidence has been submitted since the 
decision of the Board in March 1992, the application to 
reopen the claim for service connection for a low back 
disability is granted.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
low back disability is granted.


REMAND

Statements of the veteran in the claims folder are to the 
effect that he was hospitalized for his back condition during 
his second tour of service while stationed in Germany. The 
veteran reported that he was treated at the U.S. Army 
Hospital (Berlin District) in Steglitz, Germany, in December 
1946.  Service medical records reflect that the veteran 
received non-bed care in a hospital in Germany.

Since the veteran claims to have been hospitalized in service 
(Report of Contact, October 13, 1989), a specific attempt to 
obtain records regarding the veteran's hospitalization and/or 
treatment in Germany in December 1946 must be made.  See, 
e.g., Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  If 
unsuccessful in obtaining the veteran's hospital clinical 
records, the veteran should be notified of the deficiency.

Likewise, the veteran states that he also received treatment 
for his back condition in Berlin-Steglitz, Germany, from 
Dr. Edward Schwandt.  These records are not in the claims 
folder, and they could be relevant.  The duty to assist the 
veteran in the development of facts pertinent to his claim 
for service connection includes obtaining all relevant 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Service 
personnel records show the dates of the veteran's foreign 
service to be from January 1945 to April 1947.  The veteran 
should be notified of any deficiency in obtaining the 
records.

In the May 1998 report of VA examination (brain and spinal 
cord), the examiner noted that the veteran's claims folder 
was not available for review but that he did review "soft" 
charts.  It was the examiner's opinion that the veteran's 
current back disability did start in 1944, based upon the 
history as reported by the veteran.  It is the judgment of 
the Board that further clarification from the examiner (or a 
suitable substitute) is needed as to the onset of the 
veteran's current back disability, based upon evidence in the 
claims folder.

Likewise, the November 1997 report of VA examination 
(cervical, thoracic, and lumbar spine) does not reflect any 
review of the veteran's claims folder. It is the judgment of 
the Board that further clarification from the examiner (or a 
suitable substitute) is needed as to the nature and etiology 
of the veteran's current back disability, based upon evidence 
in the claims folder.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In addition, an August 2000 RO rating decision denied service 
connection for post-traumatic stress disorder (PTSD).  In 
correspondence dated in December 2000, the veteran disagreed 
with that determination, thereby placing this issue in 
appellate status.  38 C.F.R. §§ 20.200, 20.201 (2000).  A 
review of the record does not show that this issue has been 
made the subject of a statement of the case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  This claim should be re-
adjudicated in accordance with the VCAA.  The Board may not 
address this issue until the veteran has been sent a 
statement of the case.  38 C.F.R. § 20.200; Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for a low back disability since 
1999.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file, including records of treatment by 
Dr. Edward Schwandt in Berlin-Steglitz, 
Germany, from January 1945 through April 
1947.  The veteran should be advised of 
any deficiency in obtaining the records.

2.  The RO should request hospital 
clinical records of the veteran's 
treatment at any time during December 
1946 at the U.S. Army Hospital (Berlin 
District) in Steglitz, Germany.  The 
veteran should be notified of any 
deficiency in obtaining the records.

3.  The RO should request an addendum to 
the May 1998 VA examination report 
(Dr. Richard Matthews). 
The physician (or a suitable substitute 
if he is no longer available) should 
review the service medical records and 
post-service medical records and offer an 
opinion as to whether it is at least as 
likely as not that the onset of the 
veteran's current low back disability was 
in service.  The physician should support 
the opinion by discussing medical 
principles as applied to the specific 
evidence in the veteran's case.  The 
claims folder should be made available to 
the physician for review, and the 
physician should acknowledge such review 
in the addendum.  If deemed necessary, 
the veteran may be scheduled for further 
examination.

4.  The RO should request an addendum to 
the November 1997 VA examination report 
(Dr. Joseph Kennedy).  The physician (or 
a suitable substitute if he is no longer 
available) should review the service 
medical records and post-service medical 
records and offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current low back 
disability is related to the back injury 
noted in service or to another incident 
of service.  The physician should support 
the opinion by discussing medical 
principles as applied to the specific 
evidence in the veteran's case.  The 
claims folder should be made available to 
the physician for review, and the 
physician should acknowledge such review 
in the addendum.  If deemed necessary, 
the veteran may be scheduled for further 
examination.

5.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
service connection for PTSD.  The veteran 
should be advised that he must submit a 
VA Form 9 or substantive appeal within 60 
days in order to obtain appellate 
consideration of this issue.

6.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



